DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to restriction election received July 1, 2021. Claims 1-4 and 9-20 were elected without traverse. Restriction is made FINAL.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-4 and 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “report action-allowable time” and “control an action of a moving object”.
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “report unit” and “action control unit” in claims 1 and 19 and “acquisition unit” and “control unit” in claims 16 and 20, nothing in the claim element precludes the steps from practically being performed in the mind. For example, “report”, and “control an action” in the context of this claim 
This judicial exception is not integrated into a practical application. In particular, the claims only recite additional elements- “report unit” and “action control unit” in claims 1 and 19 and “acquisition unit” and “control unit” in claims 16 and 20 to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, identifying solutions and determining what should be presented to a user) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claims 1-4 and 9-20 amount to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. 
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1-4 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations “report unit” and “action control unit” in claims 1 and 19; “acquisition unit” and “control unit” in claims 16 and 20 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material or acts for performing the entire claimed function and clearly link the structure material or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely state that claimed function of controlling an object.. The disclosure of the application does not describe a particular structure for the function and does not provide enough description for one of the ordinary skill in the art to understand which structure or structures perform the claimed function(s). Therefore, the claim is indefinite and is rejected under 35 USC 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
If applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:
(a)	Amend the claim to include the phrase “means for” or “step for”. The phrase “means for” or “step for” must be modified by functional language, and the phrase or term must not be modified by sufficient structure, material, or acts for performing the claimed function; or
(b)	Present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-4 and 9-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claims 1 and 16-20 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of controlling an object. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of the ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-4 and 10-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Clark, U.S. Patent Application Publication No. 2016/0347462.
As to claims 1 and 16-20, Clark teaches a circuit comprising: 
a report unit configured to report action-allowable time information regarding an action-allowable time to a base station (see para. 22, 30; and 
an action control unit configured to control an action of a moving object on a basis of an action instruction decided on a basis of the reported action-allowable time information and notified of by the base station and to control an action with reference to a map in which a danger level for each place is defined in an emergency situation (see para. 30 and 52-53).

As to claim 3, Clark teaches the circuit according to claim 1, wherein the map can be updated dynamically (see para. 27, 30 and 50).
As to claim 4, Clark teaches the circuit according to claim 1, wherein the action-allowable time information includes information regarding a state of the moving object which is a control target or a peripheral environment (see para. 51-52).
As to claim 10, Clark teaches the circuit according to claim 1, wherein, in a case in which the action-allowable time is less than a predetermined threshold, the action control unit requests supply of power to another moving object or a power supply station or controls the moving object which is a control target such that the moving object moves to the power supply station (see para. 22-23 and 25).
As to claim 11, Clark teaches the circuit according to claim 1, wherein decision of an action based on the action-allowable time information is performed with reference to a mapping table in which a combination of a condition related to the action-allowable time information and an action to be decided in a case in which the condition is satisfied is defined (see para. 22-23 and 25).
As to claim 12, Clark teaches the circuit according to claim 11, wherein the mapping table is set in advance by the base station or a network (see para. 22-23 and 25).

As to claim 14, Clark teaches the circuit according to claim 13, wherein the maintaining mode includes an all-maintaining mode in which all current actions continue and a power-saving mode in which some of the current actions continue (see para. 34).
As to claim 15, Clark teaches the circuit according to claim 13, wherein the landing mode includes a preparative landing mode including predetermined landing preparation and an emergency landing mode not including the predetermined landing preparation (see para. 51-52).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Uesugi et al., U.S. Patent Application Publication No. 2018/0277000 (referred to hereafter as Uesugi).
Clark teaches an action control unit configured to control an action of a moving object on a basis of an action instruction decided on a basis of the reported action-allowable time information and notified of by the base station and to control an action with reference to a map in which a danger level for each place is defined in an emergency situation (see para. 30 and 52-53). Clark does not teach in a case in which the moving object which is a control target is selected as a relay node, the action control unit collects a state report from another moving object outside of coverage, causes the moving object which is the control target to move into the coverage, and performs reporting to the base station. However, Uesugi teaches in a case in which the moving object which is a control target is selected as a relay node, the action control unit collects a state report from another moving object outside of coverage, causes the moving object which is the control target to move into the coverage, and performs reporting to the base station (see para. 82). It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to collect a state report from another moving object outside of coverage, which causes the moving object which is the control target to move into the coverage, and performs reporting to the base station in Clark as taught by Uesugi. Motivation to do so comes from the teachings of Uesugi that doing so would allow the communication between base stations to continue even when the infrastructure communications fail and therefore make the system more efficient.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663